DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/901,848, filed on June 15, 2020.

Oath/Declaration
Oath/Declaration as filed on June 15, 2020 is noted by the Examiner.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, in light of the claims, the prior art reference(s) of record do not expressly teach the combination of all claim 1 element limitations, or the combination of all claim 19 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of a sensor array disposed on the thin film transistor array, the sensor array including sensor driving transistors included in the sensing pixels; a piezoelectric element layer disposed on the sensor array, the piezoelectric element layer including the piezoelectric elements connected to the sensor driving transistors; and a light emitting element layer disposed .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Jung et al., U.S. Patent Application Publication 2019/0251378 A1 (hereinafter Jung) teaches an ultrasonic fingerprint sensor for use in a foldable or bendable display device.  With respect to independent claims 1 and 19 Jung does not teach the claim limitations indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621